Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 1 of 17 Page ID #:695




   1 RICKEY IVIE (#76864)
     rivie@imwlaw.com
   2 JACK F. ALTURA (#297314)
   3 jaltura@imwlaw.com
     IVIE McNEILL WYATT                      NOTE: CHANGES MADE BY THE COURT
   4 PURCELL & DIGGS
   5 444 South Flower Street, Suite 1800
     Los Angeles, California 90071
   6 Telephone: (213) 489-0028
   7 Facsimile: (213) 489-0552
   8 Attorneys for Defendants
   9 COUNTY OF LOS ANGELES, et al.
  10                      UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
  13
     IGNACIO ESCALANTE, an                    CASE NO. 2:19-cv-08695-JFW-JPR
  14 individual,
  15
                  Plaintiff,                  [PROPOSED] STIPULATED
  16 vs.                                      PROTECTIVE ORDER
  17
     COUNTY OF LOS ANGELES; LOS
  18 ANGELES COUNTY SHERIFF’S
  19 DEPARTMENT; DEPUTY HAUSER,
     an individual; DEPUTY
  20 HERNANDEZ, an individual;
  21 DEPUTY PEREZ, an individual;
     DEPUTY COVARRUBIAS, an
  22 individual; SERGEANT BARRAGAN,
  23 an individual; DEPUTY VEGA, an
     individual; and DOES 1-50, inclusive,
  24
  25              Defendants.
  26
  27
  28
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 2 of 17 Page ID #:696




   1 1.      A.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public
   4 disclosure and from use for any purpose other than prosecuting this litigation maybe
   5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
     the following Stipulated Protective Order. The parties acknowledge that this Order
   6
     does not confer blanket protections on all disclosures or responses to discovery
   7
     and that the protection it affords from public disclosure and use extends only to the
   8
     limited information or items that are entitled to confidential treatment under the
   9
     applicable legal principles. The parties further acknowledge, as set forth in Section
  10
     12.3, below, that this Stipulated Protective Order does not entitle them to file
  11
     confidential information under seal; Civil Local Rule 79-5 sets forth the
  12
     procedures that must be followed and the standards that will be applied when a party
  13 seeks permission from the court to file material under seal
  14         B.    GOOD CAUSE STATEMENT
  15         Plaintiff and defendants may produce certain documents in this case that
  16 contain personal medical, employment or financial information. Such information
  17 may implicate the privacy interests of the parties and are properly protected through
  18 a Fed. R. Civ. P. 26(c) protective order. Seattle Times Co. v. Rhinehart, 467 U.S. 20,
  19 35 n.21 (1984) (“Rule 26(c) includes among its express purposes the protection of a
  20 ‘party or person from annoyance, embarrassment, oppression or undue burden or
  21 expense.’ Although the Rule contains no specific reference to privacy or to other
  22 rights or interests that may be implicated, such matters are implicit in the broad
  23 purpose and language of the Rule.”); Soto v. City of Concord, 162 F.R.D. 603, 617
  24 (N.D. Cal. 1995) (a party’s privacy rights are to be protected through a “carefully
     crafted protective order.”)
  25
            This action is also likely to involve the disclosure of documents relating to law
  26
     enforcement activities and training, which may be confidential and proprietary
  27
     information for which special protection from public disclosure and from use for any
  28                                              1
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 3 of 17 Page ID #:697




   1 purpose other than prosecution of this action is warranted. The materials and
   2 information subject to this stipulated protective order are generally unavailable to the
   3 public, or maybe privileged or otherwise protected from disclosure under state or
   4 federal statutes, court rules, case decisions, or common law.
   5       Confidential information with respect to the Defendants may include, but is not
       limited to: personnel files; internal investigative files and documents; email and
   6
       written correspondence records; and policies and procedures, as well as other
   7
       information that is not generally available to the public. Confidential information may
   8
       also include financial records; email and written correspondence records; and
   9
       psychological and medical notes, evaluations, reports, and treatment plans.
  10
             Testimony taken at a deposition may be designated as Confidential by making
  11
       a statement to that effect on the record at the deposition by specifically identifying the
  12
       portions of the record to be deemed confidential, with an explicit assertion as to how
  13 and/or why that portion of the record shall be deemed confidential.
  14       Accordingly, to expedite the flow of information, to facilitate the prompt
  15 resolution of disputes over confidentiality of discovery materials, to adequately
  16 protect information the parties are entitled to keep confidential, to ensure that the
  17 parties are permitted reasonable necessary uses of such material in preparation for
  18 and in the conduct of trial, to address their handling at the end of the litigation, and
  19 serve the ends of justice, a protective order for such information is justified in this
  20 matter. It is the intent of the parties that information will not be designated as
  21 confidential for tactical reasons and that nothing be so designated without a good
  22 faith belief that it has been maintained in a confidential, non-public manner, and there
  23 is good cause why it should not be part of the public record of this case.
  24 2.      DEFINITIONS
             2.1    Action: Ignacio Escalante v. County of Los Angeles, et al., Case No.
  25
       2:19-CV-08695-JFW-JPR.
  26
             2.2    Challenging Party: a Party or Non-Party that challenges the designation
  27
       of information or items under this Order.
  28
                                                   2
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 4 of 17 Page ID #:698




   1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   2 how it is generated, stored or maintained) or tangible things that qualify for
   3 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   4 the Good Cause Statement.
   5       2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
       their support staff).
   6
              2.5    Designating Party: a Party or Non-Party that designates information or
   7
       items that it produces in disclosures    or    in   responses        to   discovery   as
   8
       “CONFIDENTIAL.”
   9
              2.6    Disclosure or Discovery Material: all items or information, regardless
  10
       of the medium or manner in which it is generated, stored, or maintained (including,
  11
       among other things, testimony, transcripts, and tangible things), that are produced or
  12
       generated in disclosures or responses to discovery in this matter.
  13          2.7    Expert: a person with specialized knowledge or experience in a matter
  14 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  15 an expert witness or as a consultant in this Action.
  16          2.8    House Counsel: attorneys who are employees of a party to this Action.
  17 House Counsel does not include Outside Counsel of Record or any other outside
  18 counsel.
  19          2.9    Non-Party: any natural person, partnership, corporation, association, or
  20 other legal entity not named as a Party to this action.
  21        2.10 Outside Counsel of Record: attorneys who are not employees of a
  22 party to this Action but are retained to represent or advise a party to this Action and
  23 have appeared in this Action on behalf of that party or are affiliated with a law firm
  24 which has appeared on behalf of that party, and includes support staff.
           2.11 Party: any party to this Action, including all of its officers, directors,
  25
     employees, consultants, retained experts, and Outside Counsel of Record (and their
  26
     support staffs).
  27
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  28
                                               3
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 5 of 17 Page ID #:699




   1 Discovery Material in this Action.
   2        2.13 Professional Vendors:      persons or entities that provide litigation
   3 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   4 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   5 and their employees and subcontractors.
           2.14 Protected Material: any Disclosure or Discovery Material that is
   6
     designated as “CONFIDENTIAL.”
   7
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   8
     from a Producing Party.
   9
     3.    SCOPE
  10
           The protections conferred by this Stipulation and Order cover not only
  11
     Protected Material (as defined above), but also (1) any information copied or
  12
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
  13 compilations of Protected Material; and (3) any testimony, conversations, or
  14 presentations by Parties or their Counsel that might reveal Protected Material.
  15         Any use of Protected Material at trial shall be governed by the orders of the
  16 trial judge. This Order does not govern the use of Protected Material at trial.
  17 4.     DURATION
  18        Once a case proceeds to trial, information that was designated as
  19 CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
  20 exhibit at trial becomes public and will be presumptively available to all members of
  21 the public, including the press, unless compelling reasons supported by specific
  22 factual findings to proceed otherwise are made to the trial judge in advance of the
  23 trial. See Kamakana, supra, 447 F.3d at 1180-81 (distinguishing “good cause”
  24 showing for sealing documents produced in discovery from “compelling reasons”
     standard when merits-related documents are part of court record). Accordingly, the
  25
     terms of this Order do not extend beyond the commencement of the trial as to the
  26
     Protected Material used or introduced as an exhibit at trial.
  27
           Even after final disposition of this litigation, the confidentiality obligations
  28
                                               4
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 6 of 17 Page ID #:700




   1 imposed by this Order shall remain in effect until a Designating Party agrees
   2 otherwise in writing or a court order otherwise directs. Final disposition shall be
   3 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   4 or without prejudice; and (2) final judgment herein after the completion and
   5 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
       including the time limits for filing any motions or applications for extension of time
   6
       pursuant to applicable law.
   7
       5.    DESIGNATING PROTECTED MATERIAL
   8
             5.1    Exercise of Restraint and Care in Designating Material for Protection.
   9
             Each Party or Non-Party that designates information or items for protection
  10
       under this Order must take care to limit any such designation to specific material that
  11
       qualifies under the appropriate standards. The Designating Party must designate for
  12
       protection only those parts of material, documents, items, or oral or written
  13 communications that qualify so that other portions of the material, documents, items,
  14 or communications for which protection is not warranted are not swept unjustifiably
  15 within the ambit of this Order.
  16        Mass, indiscriminate, or routinized designations are prohibited. Designations
  17 that are shown to be clearly unjustified or that have been made for an improper
  18 purpose (e.g., to unnecessarily encumber the case development process or to impose
  19 unnecessary expenses and burdens on other parties) may expose the Designating Party
  20 to sanctions.
  21       If it comes to a Designating Party’s attention that information or items that it
  22 designated for protection do not qualify for protection, that Designating Party must
  23 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  24         5.2    Manner and Timing of Designations. Except as otherwise provided in
       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  25
       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  26
       under this Order must be clearly so designated before the material is disclosed or
  27
       produced.
  28
                                                 5
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 7 of 17 Page ID #:701




   1         Designation in conformity with this Order requires:
   2         (a)   for information in documentary form (e.g., paper or electronic
   3 documents, but excluding transcripts of depositions or other pretrial or trial
   4 proceedings), that the Producing Party affix at a minimum, the legend
   5 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
     contains protected material. If only a portion or portions of the material on a page
   6
     qualifies for protection, the Producing Party also must clearly identify the protected
   7
     portion(s) (e.g., by making appropriate markings in the margins).
   8
            A Party or Non-Party that makes original documents available for inspection
   9
     need not designate them for protection until after the inspecting Party has indicated
  10
     which documents it would like copied and produced. During the inspection and before
  11
     the designation, all of the material made available for inspection shall be deemed
  12
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it
  13 wants copied and produced, the Producing Party must determine which documents,
  14 or portions thereof, qualify for protection under this Order. Then, before producing
  15 the specified documents, the Producing        Party must affix the “CONFIDENTIAL
  16 legend” to each page that contains Protected Material. If only a portion or portions of
  17 the material on a page qualifies for protection, the Producing Party also must clearly
  18 identify the protected portion(s) (e.g., by making appropriate markings in the
  19 margins).
  20         (b) for testimony given in depositions that the Designating Party identify the
  21 Disclosure or Discovery Material on the record, before the close of the deposition all
  22 protected testimony.
  23         (c) for information produced in some form other than documentary and for any

  24 other tangible items, that the Producing Party affix in a prominent place on the exterior
     of the container or containers in which the information is stored the legend
  25
     “CONFIDENTIAL.” If only a portion or portions of the information warrants
  26
     protection, the Producing Party, to the extent practicable, shall identify the protected
  27
     portion(s).
  28
                                                6
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 8 of 17 Page ID #:702




   1         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   2 failure to designate qualified information or items does not, standing alone, waive the
   3 Designating Party’s right to secure protection under this Order for such material.
   4 Upon timely correction of a designation, the Receiving Party must make reasonable
   5 efforts to assure that the material is treated in accordance with the provisions of this
       Order.
   6
       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   7
             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   8
       designation of confidentiality at any time that is consistent with the Court’s
   9
       Scheduling Order.
  10
             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  11
       resolution process under Local Rule 37-1 et seq.
  12
             6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
  13 joint stipulation pursuant to Local Rule 37-2.
  14        6.4 The burden of persuasion in any such challenge proceeding shall be on
  15 the Designating Party. Frivolous challenges, and those made for an improper purpose
  16 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  17 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  18 or withdrawn the confidentiality designation, all parties shall continue to afford the
  19 material in question the level of protection to which it is entitled under the Producing
  20 Party’s designation until the Court rules on the challenge.
  21 7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  22         7.1   Basic Principles. A Receiving Party may use Protected Material that is

  23 disclosed or produced by another Party or by a Non-Party in connection with this
  24 Action only for prosecuting, defending, or attempting to settle this Action. Such
       Protected Material may be disclosed only to the categories of persons and under the
  25
       conditions described in this Order. When the Action has been terminated, a Receiving
  26
       Party must comply with the provisions of section 13 below (FINAL
  27
       DISPOSITION).
  28
                                                 7
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 9 of 17 Page ID #:703




   1         Protected Material must be stored and maintained by a Receiving Party at a
   2 location and in a secure manner that ensures that access is limited to the persons
   3 authorized under this Order.
   4         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless

   5 otherwise ordered by the court or permitted in writing by the Designating Party, a
     Receiving Party may disclose any information or item designated
   6
     “CONFIDENTIAL” only to:
   7
            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   8
     as employees of said Outside Counsel of Record to whom it is reasonably necessary
   9
     to disclose the information for this Action;
  10
            (b) the officers, directors, and employees (including House Counsel) of
  11
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
  12
            (c) Experts (as defined in this Order) of the Receiving Party to whom
  13 disclosure is reasonably necessary for this Action and who have signed the
  14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  15      (d) the court and its personnel;
  16         (e)   court reporters and their staff;
  17         (f)   professional jury or trial consultants, mock jurors, and Professional
  18 Vendors to whom disclosure is reasonably necessary for this Action and who have
  19 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20         (g)   the author or recipient of a document containing the information or a
  21 custodian or other person who otherwise possessed or knew the information;
  22       (h) during their depositions, witnesses, and attorneys for witnesses, in the

  23 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  24 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
       not be permitted to keep any confidential information unless they sign the
  25
       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  26
       agreed by the Designating Party or ordered by the court. Pages of transcribed
  27
       deposition testimony or exhibits to depositions that reveal Protected Material maybe
  28
                                                  8
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 10 of 17 Page ID #:704




    1 separately bound by the court reporter and may not be disclosed to anyone except as
    2 permitted under this Stipulated Protective Order; and
    3       (i)   any mediator or settlement officer, and their supporting personnel,
    4 mutually agreed upon by any of the parties engaged in settlement discussions or
    5 appointed by the Court.
        8.    PROTECTED MATERIAL                  SUBPOENAED            OR        ORDERED
    6
              PRODUCED IN OTHER LITIGATION
    7
              If a Party is served with a subpoena or a court order issued in other litigation
    8
        that compels disclosure of any information or items designated in this Action as
    9
        “CONFIDENTIAL,” that Party must:
   10
              (a)   promptly notify in writing the Designating Party. Such notification shall
   11
        include a copy of the subpoena or court order unless prohibited by law;
   12
              (b) promptly notify in writing the party who caused the subpoena or order to
   13 issue in the other litigation that some or all of the material covered by the subpoena
   14 or order is subject to this Protective Order. Such notification shall include a copy of
   15 this Stipulated Protective Order; and
   16        (c) cooperate with respect to all reasonable procedures sought to be
   17 pursued by the Designating Party whose Protected Material may be affected.
   18         If the Designating Party timely seeks a protective order, the Party served with
   19 the subpoena or court order shall not produce any information designated in this action
   20 as “CONFIDENTIAL” before a determination by the court from which the subpoena
   21 or order issued, unless the Party has obtained the Designating Party’s permission. The
   22 Designating Party shall bear the burden and expense of seeking protection in that court
   23 of its confidential material and nothing in these provisions should be construed as
   24 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
      directive from another court.
   25
      ///
   26
      ///
   27
      9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   28
                                             9
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 11 of 17 Page ID #:705




    1         PRODUCED IN THIS LITIGATION
    2         (a)      The terms of this Order are applicable to information produced by a
    3 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    4 produced by Non-Parties in connection with this litigation is protected by the
    5 remedies and relief provided by this Order. Nothing in these provisions should be
      construed as prohibiting a Non-Party from seeking additional protections.
    6
            (b)       In the event that a Party is required, by a valid discovery request, to
    7
      produce a Non-Party’s confidential information in its possession, and the Party is
    8
      subject to an agreement with the Non-Party not to produce the Non-Party’s
    9
      confidential information, then the Party shall:
   10
            (1) promptly notify in writing the Requesting Party and the Non-Party that
   11
      some or all of the information requested is subject to a confidentiality agreement with
   12
      a Non-Party;
   13       (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   14 Order in this Action, the relevant discovery request(s), and a reasonably specific
   15 description of the information requested; and
   16         (3)    make the information requested available for inspection by the Non-
   17 Party, if requested.
   18         (c) If the Non-Party fails to seek a protective order from this court within 14
   19 days of receiving the notice and accompanying information, the Receiving Party may
   20 produce the Non-Party’s confidential information responsive to the discovery request.
   21 If the Non-Party timely seeks a protective order, the Receiving Party shall not
   22 produce any information in its possession or control that is subject to the
   23 confidentiality agreement with the Non-Party before a determination by the court.
   24         Absent a court order to the contrary, the Non-Party shall bear the burden
        and expense of seeking protection in this court of its Protected Material.
   25
        10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   26
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   27
        Protected Material to any person or in any circumstance not authorized under this
   28
                                                  10
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 12 of 17 Page ID #:706




    1 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    2 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    3 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    4 persons to whom unauthorized disclosures were made of all the terms of this Order,
    5 and (d) request such person or persons to execute the “Acknowledgment and
        Agreement to Be Bound” that is attached hereto as Exhibit A.
    6
        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    7
              PROTECTED MATERIAL
    8
              Pursuant to Fed. R. Civ. P. 26(b)(5)(B) and Fed. R. Evid. 502, the inadvertent
    9
        production of privileged documents and data pursuant to this Order shall not result in
   10
        the waiver of any applicable privileges as to those documents and data. Also, the
   11
        inadvertent production of privileged documents or data under this Order shall not
   12
        result in the waiver of any applicable privileges as to those documents and data in any
   13 other Federal or State proceeding. Any privileged material inadvertently disclosed
   14 shall be and remain the property of the Producing Party.
   15         (a)    If a Producing Party determines that it has produced a document or data
   16 to which it wishes to assert a claim of privilege, it shall notify the Receiving Party
   17 promptly of its claim. As part of the notification, the Producing Party shall identify,
   18 by Bates number(s) if possible, the document(s) or data as to which the Disclosing is
   19 asserting a claim of privilege.
   20         (b)    A Receiving Party shall notify the Producing Party upon identification
   21 of any document(s) or data that reasonably appears to be potentially privileged. Such
   22 notification shall not waive the party's ability to challenge any assertion of privilege
   23 made by the Producing Party as to the identified document(s) or data. As part of the
   24 notification, the Receiving Party shall identify, by Bates Number(s) if possible, the
        document(s) or data at issue. The Receiving Party shall segregate the specified
   25
        document(s) or data, as well as any copies thereof, from any other materials, and the
   26
        Receiving Party shall not use the information in the potentially privileged
   27
        document(s) or data, except as provided by Fed. R. Civ. P. 26(b)(5)(B), for a period
   28
                                                  11
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 13 of 17 Page ID #:707




    1 of 14 days after the date on which the Receiving Party notifies the Producing Party.
    2 Within that 14-day period, or any other period of time agreed to by the parties, the
    3 Producing Party shall determine whether it will assert a claim of privilege as to the
    4 identified document(s) or data, and it shall notify the Receiving Party counsel of its
    5 determination.
              (c)    Upon receiving notice of a claim of privilege by the Producing Party
    6
        regarding a produced document or data, the Receiving Party shall segregate, in
    7
        accordance with Fed. R. Civ. P. 26(b)(5)(B), the specified document or data, as well
    8
        as any copies thereof, and shall not use the information in the specified document or
    9
        data, except as provided by Fed. R. Civ. P. 26(b)(5)(B), until after the claim is
   10
        resolved. If a court upholds — or if the Receiving Party does not challenge — the
   11
        Producing Party's claim of privilege as to a produced document or data, the Receiving
   12
        Party shall return or dispose of the specified document or data, as well as any hard or
   13 electronic copies thereof. Within five business days of taking such measures, the
   14 Receiving Party shall certify that it has complied with the requirements of this
   15 paragraph
   16        This provision is not intended to modify whatever procedure may be
   17 established in an e-discovery order that provides for production without prior
   18 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   19 parties reach an agreement on the effect of disclosure of a communication or
   20 information covered by the attorney-client privilege or work product protection, the
   21 parties may incorporate their agreement in the stipulated protective order submitted
   22 to the court provided the Court so allows.
   23 12. MISCELLANEOUS
   24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
        person to seek its modification by the Court in the future.
   25
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
   26
        Protective Order no Party waives any right it otherwise would have to object to
   27
        disclosing or producing any information or item on any ground not addressed in this
   28
                                                  12
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 14 of 17 Page ID #:708




    1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    2 ground to use in evidence of any of the material covered by this Protective Order.
    3      12.3 Filing Protected Material. A Party that seeks to file under seal any
    4 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    5 only be filed under seal pursuant to a court order authorizing the sealing of the specific
        Protected Material at issue. If a Party's request to file Protected Material under seal
    6
        is denied by the court, then the Receiving Party may file the information in the public
    7
        record unless otherwise instructed by the court.
    8
        13.   FINAL DISPOSITION
    9
              After the final disposition of this Action, as defined in paragraph 4, the
   10
        Designating Party will provide notice via written request to the Receiving Party to
   11
        return all Protected Material to the Producing Party or destroy such material. Within
   12
        60 days of the written request by the Designating Party, each Receiving Party must
   13 return all Protected Material to the Producing Party or destroy such material. As used
   14 in this subdivision, “all Protected Material” includes all copies, abstracts,
   15 compilations, summaries, and any other format reproducing or capturing any of the
   16 Protected Material. Whether the Protected Material is returned or destroyed, the
   17 Receiving Party must submit a written certification to the Producing Party (and, if not
   18 the same person or entity, to the Designating Party) by the 60 day deadline that (1)
   19 identifies (by category, where appropriate) all the Protected Material that was
   20 returned or destroyed and (2) affirms that the Receiving Party has not retained
   21 any copies, abstracts, compilations, summaries or any other format reproducing or
   22 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
   23 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
   24 and hearing transcripts, legal memoranda, correspondence, deposition and trial
      exhibits, expert reports, attorney work product, and consultant and expert work
   25
      product, even if such materials contain Protected Material. Any such archival copies
   26
      that contain or constitute Protected Material remain subject to this Protective Order
   27
      as set forth in Section 4 (DURATION).
   28
                                                13
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 15 of 17 Page ID #:709




    1 14.     VIOLATION
    2         Any violation of this Order may be punished by any and all appropriate
    3 measures including, without limitation, contempt proceedings and/or monetary
    4 sanctions.
    5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7   DATED:         May 8, 2020                   MCMURRAY HENRIKS, LLP

    8
    9                                         By: /s/ Michael Bral
                                                  Michael Bral, Esq.
   10                                             Randy McMurray, Esq.
                                                  Yana Henricks., Esq.
   11                                             Attorneys for Plaintiff, IGNACIO
   12                                             ESCALANTE

   13
        DATED:         May 8, 2020                   IVIE, MCNEILL, & WYATT
   14
   15
                                              By: /s/ Jack F. Altura
   16
                                                  Rickey Ivie, Esq.
   17                                             Jack Altura, Esq.
                                                  Attorneys for Defendant, COUNTY OF
   18                                             LOS ANGELES
   19
   20
                          ATTESTATION OF FILING ATTORNEY
   21
              I attest that all signatories listed above, and on whose behalf this filing is
   22
        submitted, concur in the filing’s content and have authorized the filing of this
   23
        document.
   24
   25 Dated: May 8, 2020
   26                                   /s/ Jack F. Altura
                                        JACK F. ALTURA
   27
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   28
                                                14
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 16 of 17 Page ID #:710




    1
    2 DATED: May 20, 2020           By:
                                          HON. JEAN P. ROSENBLUTH
    3                                     United States Magistrate Judge
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            15
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08695-JFW-JPR Document 51 Filed 05/20/20 Page 17 of 17 Page ID #:711




    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of
    4 _________________ [print or type full address], declare under penalty of perjury that
    5 I have read in its entirety and understand the Stipulated Protective Order that was
    6 issued by the United States District Court for the Central District of California on
    7 [________________] in the case of Ignacio Escalante v. County of Los Angeles, et
    8 al., Case No. 2:19-CV-08695-JFW-JPR. I agree to comply with and to be bound by
    9 all the terms of this Stipulated Protective Order and I understand and acknowledge
   10 that failure to so comply could expose me to sanctions and punishment in the nature
   11 of contempt. I solemnly promise that I will not disclose in any manner any information
   12 or item that is subject to this Stipulated Protective Order to any person or entity except
   13 in strict compliance with the provisions of this Order. I further agree to submit to the
   14 jurisdiction of the United States District Court for the Central District of California
   15 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
   16 proceedings occur after termination of this action.
   17         I hereby appoint __________________________ [print or type full name] of
   18 _______________________________________ [print or type full address and
   19 telephone number] as my California agent for service of process in connection with
   20 this action or any proceedings related to enforcement of this Stipulated Protective
   21 Order.
   22 Date: ______________________________________
   23
   24 City and State where sworn and signed: _________________________________
   25 Printed name: _______________________________
   26 Signature: __________________________________
   27
   28
                                                  16
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
